Citation Nr: 1451370	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-13 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hepatitis C and cirrhosis of the liver.

2.  Entitlement to service connection for gall stones, to include as secondary to service-connected hepatitis C and cirrhosis of the liver.

3.  Entitlement to service connection for a bowel disability, to include as secondary to service-connected hepatitis C and cirrhosis of the liver. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


REMAND

The Veteran served on active duty from September 1980 to September 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

These claims were before the Board in August 2012, at which time they were remanded, primarily for issuance of a statement of the case.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The case was again remanded in January 2014, in part to provide the Veteran with a hearing before a Veterans Law Judge.  The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of the hearing has been added to the record.

At his hearing, the Veteran indicated that he was in receipt of disability benefits from the Social Security Administration (SSA).  See page 39 of hearing transcript.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records related to the SSA's determination have not yet been associated with the claims file and may be relevant.

In addition, the Veteran's representative confirmed that he had been a participant in the VA's Vocational Rehabilitation program.  As evidence associated with this program may be relevant to the Veteran's claim for entitlement to TDIU, his Vocational Rehabilitation folder should be obtained and associated with the claims file.

At his hearing, the Veteran indicated that he had been treated at the DePaul Hospital for bowel problems, and that he has received ongoing treatment from a private physician, C.B., M.D.  Records reflecting this treatment are not in the claims file.  The VA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).

In addition, the Veteran testified that he had an ultrasound approximately three months prior to his July 2014 hearing.  He indicated that the ultrasound may show his gallstones.  The most recent VA medical records in the claims file are in Virtual VA (electronic file), and are dated in August 2013.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran has contended that his diabetes mellitus, gallstones, and constipation are secondary to his service-connected hepatitis C and cirrhosis of the liver.  Service connection may be granted on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) competent and credible evidence of a current disability; (2) a service-connected disability; and (3) competent and credible evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 1 Vet. App. 509, 512 (1998).

At his hearing, the Veteran asserted that literature from the National Institute of Health reflects that hepatitis C and cirrhosis of the liver may cause secondary diabetes mellitus and bowel problems.  VA medical records confirm that the Veteran has a current diagnosis of diabetes mellitus, type 2.  See August 2012 VA medical records, Virtual VA.  At his hearing, the Veteran indicated that he has constipation, and that he received a "solution" from the VA that he drank daily to treat the problem.  See hearing transcript, page 18.  VA medical records reflect that the Veteran has recurrent constipation, and that VA prescribes lactulose.  See October 2011 VA medical records, Virtual VA.  As such, the Board finds that the Veteran should be provided with VA examinations to determine whether his service-connected hepatitis C and cirrhosis of the liver have caused or aggravated his diabetes mellitus.  

The Veteran testified that his private physician, C.B., M.D., told him that he had gallstones in 2011 or 2012, and that he would eventually need to have them removed.  He contended that this private physician indicated that his gallstones were related to his service-connected hepatitis C and cirrhosis of the liver.  See hearing transcript, pages 26-28.  The Board finds that the Veteran should be provided with a VA examination to determine whether he had gallstones that are caused or aggravated by his service-connected hepatitis C and cirrhosis of the liver.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any records relied upon to make the decision.

All efforts to obtain these records must be documented in the claims file. Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Obtain and associate with the claims file the Veteran's VA Vocational Rehabilitation folder. 

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Take the necessary steps to obtain all private records pertaining to treatment of the Veteran's diabetes mellitus, gallstones, and constipation, in accordance with 38 C.F.R. § 3.159.  In particular, records from DePaul Hospital and the Veteran's private physician, C.B., M.D., should be obtained.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

4.  Obtain all records of treatment from the VA since August 2013, and associate these with the claims file.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional records, schedule the Veteran for a VA examination to determine the etiology of his diabetes mellitus.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should determine whether:

(a)  it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus has been caused (in whole or in part) by his service-connected hepatitis C and/or cirrhosis of the liver; or

(b)  it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected hepatitis C and/or cirrhosis of the liver.

(If the Veteran's diabetes mellitus has been aggravated by his service-connected hepatitis C or cirrhosis of the liver, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.)

The examiner must provide a rationale for each opinion given.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional records, schedule the Veteran for a VA examination to determine the etiology of any bowel disability, including constipation.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should determine whether:

(a)  it is at least as likely as not (50 percent probability or more) that the Veteran's bowel disability, including constipation, has been caused (in whole or in part) by his service-connected hepatitis C and/or cirrhosis of the liver; or

(b)  it is at least as likely as not (50 percent probability or more) that the Veteran's bowel disability, including constipation, has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected hepatitis C and/or cirrhosis of the liver.

(If the Veteran's bowel disability, including constipation, has been aggravated by his service-connected hepatitis C or cirrhosis of the liver, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.)

The examiner must provide a rationale for each opinion given.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

7.  After all efforts have been exhausted to obtain and associate with the claims file any additional records, schedule the Veteran for a VA examination to determine the etiology of any gallstones.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's gallstones have been caused (in whole or in part) by his service-connected hepatitis C and/or cirrhosis of the liver; or

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's gallstones have been aggravated (have undergone a permanent, measurable increase in severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected hepatitis C and/or cirrhosis of the liver.

(If the Veteran's gallstones have been aggravated by his service-connected hepatitis C and cirrhosis of the liver, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.)

The examiner must provide a rationale for each opinion given.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

8.  If any benefit on appeal remains denied, the agency of original jurisdiction should issue a supplemental statement of the case.  After the Veteran is given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

